El Juez Asociado Señok Aldbey,
emitió la opinión del tribunal.
Al resolver la Corte de Distrito de Ponce las excepciones previas propuestas por los demandados en este caso contra la demanda resolvió qne contiene indebida acumulación de acciones; que tiene defecto de partes demandadas; que es ambigua; que ninguna de las tres causas alegadas tiene becbos suficientes determinantes de causa; y que la tercera está prescrita; y concedió permiso para que la demanda fuese enmendada.
Después de esa resolución la demandante solicitó que para que ella pudiera ser revisada en apelación dictase la corte sentencia, y en efecto fuá dictada declarando sin lugar la demanda con las costas a la demandante, por los fundamentos de la resolución de las excepciones previas.
Resolviendo este Tribunal Supremo esa apelación de la demandante declaró que en la demanda no existe indebida acumulación de acciones; que no tiene defecto de partes demandadas; que no es ambigua; que la primera causa *441alegada contiene hechos suficientes para la acción que ejer-cita; que la segunda y tercera cansa están carentes de hechos suficientes, y dejó de resolver la excepción de pres-cripción alegada contra la tercera cansa de acción por haber sido sostenido que no aduce hechos determinantes de causa de acción. De acuerdo con esas conclusiones revocamos en parte la sentencia apelada, confirmándola también en parte y devolvimos el caso a la corte inferior para ulteriores pro-cedimientos. En esa apelación no se promovió ni se trató la condena de costas.
La parte demandante solicitó de nosotros que, puesto que habíamos declarado errónea la resolución de las excepciones previas en cuanto a la mayor parte de ellas, aclarásemos nuestra.sentencia en el sentido de revocar en su totalidad la de la corte inferior, pero resolvimos que se estuviese a lo dispuesto. Después la demandante solicitó en el tribunal inferior que se concediera permiso para enmendar su de-manda, según se dice en los alegatos de las partes.
La parte demandada presentó en la corte inferior un memorándum de costas reclamando $10 por honorarios del secretario de dicha corte y $800 por los de su abogado. A él se opuso la demandante y la corte resolvió que debía pagar los $10 del secretario y $350 por el abogado. Contra esa resolución establecieron apelación ambas partes, tramitando sus recursos separados pero después por estipulación que hicieron y fné aceptada por esta corte presentaron un solo alegato para ambos recursos.
La apelación del demandado es solamente por la cuantía de honorarios de su abogado que le fué concedido, soste-niendo que debe ser la fijada en su memorándum de costas. La de la demandante se funda principalmente en que no tiene que satisfacer cantidad alguna por costas.
La parte demandante no podía apelar la resolución de la corte de distrito sobre las excepciones previas alegadas contra su demanda sin que se dictase sentencia. Si ella *442entendía qne sn demanda no tenía qne ser enmendada, el único medio de qne disponía para evitar hacerlo era solici-tando ■ sentencia contra ella, sentencia qne necesariamente debía contener y contuvo condena de costas porque de acuerdo con la resolución de la corte, no enmendándose la demanda, se estaba demandando sin cansa justificada y esa sentencia ponía fin al pleito.
La resolución de este tribunal en la anterior apelación demuestra que la demandante tenía razón en no querer en-mendar su demanda porque no tenía indebida acumulación de acciones, defecto de partes demandadas, ni ambigüedad, y porque su primera causa de acción contenía becbos sufi-cientes para la que ejercitaba. La resolución de la corte inferior sólo fué sostenida en cuanto a falta de becbos sufi-cientes en la segunda y tercera causa de acción. Aunque la sentencia de la corte inferior declaró sin lugar la demanda con costas, su fundamento fué por baber sostenido las excep-ciones previas opuestas a la demanda. Esa resolución ba sido revocada casi en su totalidad. El efecto de nuestra sentencia es retrotraer las cosas al estado que tenían cuando las excepciones fueron resueltas. Nosotros dictamos la reso-lución que debió baber dictado la corte inferior. Con tal resolución de las excepciones no era procedente una sentencia declarando sin lugar la demanda con costas puesto que no era ambigua, no adolecía de partes demandadas, no contenía indebida acumulación de causas y su primera causa de acción consignaba los becbos necesarios para ella, por lo que podía celebrarse un juicio en cuanto a esa primera causa.
Además, si la demandante quería enmendar su demanda en cuanto a- la segunda y tercera causa de acción, tenía derecho a obtener permiso de la corte, como dicen las partes que lo solicitó. Por consiguiente, la sentencia de la corte inferior cayó por su base con nuestra resolución de las excep-ciones, substituyendo en apelación a la corte inferior, y con ella cayó necesariamente la sentencia que declaró sin lugar *443la demanda y la condena en costas, por lo qne no hay derecho a cobrarlas.
La apelación de la demandante debe 'ser declarada con Ingar y en sn consecuencia la resolución aprobatoria del memorándum de costas- debe ser revocada y dictarse otra declarando que no es procedente su aprobación, y que tam-poco es procedente la apelación del demandado.